Title: John Ross to the American Commissioners, 3 January 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honourable Gentlemen
Nantes 3d January 1778
I had the honour to address you on the 24th Ultimo. Since without the pleasure of any of your favours. The Scarsity of many necessarys in America, and the practibility of adopting plans less inconvenient and expensive to the Country then have been pursued for some time past to the manifest prejudice of the United States in numberless respects, I shoud be glad to know if you Honble: Gentlemen are at liberty to afford encouragement and protection to private adventurers, disposed to risque their own property from England, coud they but obtain your passports to give them a Safe Admittance to the ports of the American Independant States, and protection against the Cruisers in case of need.
The apparent Scarsity calls for your attention to any thing which may tend towards a speedy relief, and as Independent free States, it is in my Opinion policy to encourage and invite Adventurers of all Countrys to Trade, no matter whether from Friends or foes, if our wants can but be Supplyed in our present Situation. Forreigners of different Countrys tradeing our way impose the English manufactorys on the Country, in open Voilation of the resolves against the merchandize of England. As we therefore find manufacturies employed in consequence of the considerable demand for English goods shipped off at different ports in Europe, with the deception of Forreign stamps and Leads, It is infinitly more consistent, and of greater Advantage to the States, to encourage Adventurers inclined to proceed direct from England with this merchandize which Forreigners Supply very Scantly, and at exorbitant advanced prices. I shall be exceedingly glad you consider of the propriety of Some encouragement in this way, and give me your Sentiments to be communicated to my Friends in England &ca. I have the honour to be with particular respect Honourable Gentlemen Your very obedient Servant
John Ross
 
Addressed: To / The Honble: / Benjamin Franklin, Siles Deane / and Arthur Lee Esqrs / Commissioners of the United Independant States of America, at / Paris
Notation: Jany. 3d. 1778. Lettr. from Mr Jno Ross Nantes
